Appellant insists that we should have considered his complaint of the refusal of his special charges Nos. 5, 6 and 7, which were refused by the trial court. Neither by notation on such refused charges, nor by separate bills of exception, was there any showing that the refusal of said charges was not acceptable to the accused. This was stated in our original opinion. Appellant insists that his setting out the refusal of the special charges as part of his motion for new trial was sufficient. We cannot agree to the proposition. *Page 169 
The only bill of exceptions appearing in the record was taken to the court's action in letting a state witness testify to certain things said by appellant shortly after he surrendered to the officers. The qualification placed on the bill by the learned trial judge consists merely of a setting out of the testimony of other witnesses showing that the statements were made within approximately fifteen minutes after the report of the matter reached the officers. The sheriff testified that he received a phone message from someone to come at once to the Ashlock place, same being where the homicide occurred. He said it took him not over five minutes to get to the Ashlock place, and that he spent three or four minutes there and then drove immediately to where appellant was in custody, reaching that place in less than five minutes, and when he first reached appellant the latter made the statement complained of. We think the court's action in setting out the testimony showing that the statements were admissible as a part of the res gestae was correct, and that no error was committed in the admission of testimony as to such statements.
The motion for rehearing will be overruled.
Overruled.